DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what sensor “the sensor” is referring to. It is noted 
Claim 6 recites the limitation “the distal segment” in line 2. There is insufficient antecedent basis for this limitation in the claim. Since no distal segments have been previously introduced, it is at most unclear what distal segment is being referred to. Clarification and appropriate correction is required.
Claim 10 recites the limitation "the sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what sensor “the sensor” is referring to. It is noted that earlier claim 10 introduces a position sensor in line 1; however, it is at most unclear if this sensor refers back to that position sensor or a different sensor. Clarification and appropriate correction is required.
Each of Claims 11, 12 and 13 recite the limitation "the sensor".  It is unclear what sensor “the sensor” is referring to. It is noted that claim 10 introduces a position sensor in line 1 and makes reference to “the sensor” in line 7; however, it is at most unclear which sensor “the sensor” in these claims refer to. Clarification and appropriate correction is required.
Claims 7-9 and 14-20 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Webster (US Pub. No. 2006/0184165).
Regarding Claim 1, Webster teaches a catheter 12 (Fig. 1 and [0025]) carrying a position sensor 47 (Fig. 3 and [0037]), comprising:
an elongated catheter body (catheter body 12 with a tip section 14 as seen in Fig. 1);
a tip electrode distal the elongated catheter body, the tip electrode 36 (Figs. 1 and 3) having a longitudinal axis and comprising:
a shell 90 defining a cavity (Figs. 7-7c and [0059]), the shell having fluid ports 59; an internal member (plug 96 seen in Figs. 7-7C and discussed in [0060]) extending into the cavity, the internal member having a portion that generally surrounds the position sensor and positions the position sensor generally centered in the cavity and on-axis with the longitudinal axis of the tip electrode (Fig. 3 shows a close-up view of the tip electrode with a navigation sensor 47 being positioned within the plug 96 such that the plug 96 having a portion that generally surrounds the navigation sensor 47 and positions the navigation sensor 47 generally centered in the cavity and on-axis with the longitudinal axis of the tip electrode); and
an annular region 37 extending along the longitudinal axis of the tip electrode 36 between the shell 90 and the internal member 96, wherein irrigation fluid delivered to the tip electrode is dispersed in the annular region and passes to outside the shell via the fluid ports 59 (Fig. 3 and [0054]).
Regarding Claim 2, Webster teaches wherein the internal member (plug 96) includes a tubular portion (the drilled inner section), a baffle portion (side wall creating lumen 62), and a base portion (bottom section, see Figs. 7-7C).
Regarding Claim 3, Webster teaches wherein the sensor is received in the tubular portion (navigation sensor is received in the drilled inner section of plug 96, see Figs. 3 and 7-7C).
Regarding Claim 6, Webster teaches further comprising at least one annular disk on the distal segment (the distal portion of plug 96, which is seen in Fig. 3 to remain solid and thus not drilled through is shaped like a disk).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,949,791. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an ablation catheter carrying a position sensor, comprising: an elongated catheter body; a tip electrode distal the deflectable section, the tip electrode having a central longitudinal axis, and comprising: a shell with fluid ports and defining a cavity; an internal member having: a tubular portion carrying the position sensor centered in the cavity of the tip electrode such that the central longitudinal axis of the tip electrode extends generally through a center of the position sensor; a base portion; and a baffle portion generally surrounding the tubular portion of the internal member and defining multiple fluid flow paths; and an annular region generally .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,124. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to catheter carrying a position sensor, the catheter comprising: an elongated catheter body; a tip electrode distal the deflectable section, the tip electrode having a central longitudinal axis and comprising: a shell defining a cavity, the shell having fluid ports; an internal member in the cavity, the internal member comprising: a distal segment generally surrounding the posotion sensor and positioning the position sensor generally centered in the cavity such that the central longitudinal axis of the tip electrode extends generally through a center of the position sensor, and a baffle segment defining a plurality of axial flow paths past the baffle segment; an annular region extending along the central longitudinal axis of the tip electrode between the shell and the distal segment of the internal member, wherein irrigation fluid delivered to the tip electrode travels through the axial flow paths of the baffle segment, is dispersed in the annular region and passes to outside the shell via the fluid ports.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and in light of receiving an acceptable e-Terminal Disclaimer to overcome the Double Patenting Rejections set forth above.
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Double Patenting issues set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        



/K.A.V/Examiner, Art Unit 3794